Granted. There is a genuine issue of material fact as to whether the employee notified the employer or the employer’s insurer of the suit filed by the employee against the third party tortfeasor as required by La.R.S. 23:1102. The legal issue discussed by the court of appeal, that is, whether there is a duty of the third party tortfeasor or its insurer to give notice to the employer or its insurer of the employee’s tort suit, should not be addressed until the case has been tried on the merits. Therefore, that issue is pretermitted. The judgment denying summary judgment is affirmed. The case is remanded to the district court for further proceedings.